Citation Nr: 0126954	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  00-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the left leg.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim for service connection for 
thrombophlebitis (claimed as swollen leg) of the right leg, 
including residuals of thrombophlebitis of the right leg.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for obstructive ventilatory defect with pulmonary 
emphysema (claimed as a breathing problem).

4.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for arteriosclerotic heart disease (ASHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service in the Army from July 1946 to 
May 1948 and in the Navy from August 1950 to January 1968.  
The veteran has claimed all disabilities at issue were 
incurred during his Navy service.

This appeal is from a June 2000 rating decision of the 
Department of Veterans Affairs St. Petersburg, Florida, 
Regional Office (RO).  The RO informed the veteran by letter 
of December 23, 1999, that service connection for bilateral 
leg disorders was previously denied and then adjudicated the 
claim not well grounded.  The claim for thrombophlebitis is 
subject to a prior decision as to the right leg only.  The 
Board has restyled the issues to accurately reflect their 
adjudicatory history and procedural posture.

The veteran does not assert, nor does his VA claims file 
indicate, that he has ever asserted that any of the 
disabilities at issue in this appeal were incurred in or 
aggravated by his Army service.  The RO did not adjudicate 
the incurrence or aggravation of any claimed disorder during 
Army service, and the Board does not do so in this decision.

In September 2001 the appellant testified at a hearing before 
the undersigned, who is the Board member designated to hold 
the hearing and to decide his appeal.  38 U.S.C.A. § 7107(c) 
(West Supp. 2001).

The Board defers a decision on the merits of the right leg 
claim pending return of the case from the remand appended to 
this decision.


FINDINGS OF FACT

1.  The veteran did not have thrombophlebitis of the left leg 
in service and no currently diagnosed peripheral vascular 
disease is shown to have existed in service or to be related 
to any condition that existed in service.

2.  VA disallowed service connection for thrombophlebitis of 
the right leg in September 1969 and notified the veteran of 
the disallowance and of his appellate rights by letter of 
October 2, 1969.

3.  The veteran did not initiate appeal from the September 
1969 rating decision within one year after the date of the 
letter of notification.

4.  Evidence submitted since September 1969 showing 
enlargement of the right calf and current post-phlebitic 
syndrome of the right leg is new, bears directly and 
substantially upon the question whether the veteran has 
disability related to thrombophlebitis of the right leg in 
service, and, together with evidence previously of record, is 
so significant that it must be considered to decide the 
merits of the claim fairly.

5.  VA disallowed service connection for early obstructive 
ventilatory defect, pneumonitis, and emphysema in July 1970 
and notified the veteran of the disallowance of service 
connection for pneumonitis and for emphysema by letter of 
July 29, 1970.

6.  The veteran did not initiate appeal from the July 1970 
rating decision within one year after the date of the letter 
of notification.

7.  VA disallowed service connection for arteriosclerotic 
heart disease in June 1972 and notified the veteran of the 
disallowance and of his appellate rights by letter of June 
13, 1972.

8.  The veteran did not initiate an appeal from the June 1972 
rating decision within one year after the date of the letter 
of notification.

9.  Evidence submitted since the July 1970 disallowance of 
service connection for obstructive ventilatory defect and for 
emphysema, and since the June 1972 disallowance of service 
connection for ASHD is either duplicative, cumulative, or 
fails to bear directly and substantially on the question 
whether either of the claimed disorders was incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  Thrombophlebitis of the left leg (claimed as swollen leg) 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).

2.  The rating decisions of September 1969, July 1970, and 
June 1972 are final regarding thrombophlebitis of the right 
leg, obstructive ventilatory defect and emphysema, and ASHD 
respectively.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. § 3.160(d) (2001).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
thrombophlebitis of the right leg (claimed as swollen leg), 
and VA must reopen the claim and assist the veteran to 
develop evidence to substantiate the claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence has not been present or secured 
to reopen claims of entitlement to service connection for 
obstructive ventilatory defect with emphysema (claimed as a 
breathing problem), or ASHD, and the Secretary shall not 
reopen and review the prior disposition of either claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1969 VA obtained the veteran's available Navy service 
medical records, comprising health records from August 1954 
to January 1968.  The records show no complaint, treatment, 
or diagnosis regarding the left leg.  A May 1955 reenlistment 
examination noted chest x-ray changes, quite definite when 
compared with August 1954 films, suggestive of pneumonitis in 
both lower lung fields, more marked on the right.  The 
veteran was asymptomatic and found qualified for reenlistment 
and any duty on land or sea consistent with his rate, 
including submarine duty.  All subsequent service medical 
records were silent for breathing complaints, treatment, or 
diagnosis.

In April 1969 the veteran filed a formal claim (VA Form 21-
526) for service connection for swelling of the right leg 
diagnosed during his naval service as possible varicose 
veins.  He also reported an episode of breathing problems 
during his naval service diagnosed as possible pneumonitis.

In a September 1969 rating decision, the RO reviewed his 
service medical records, noting that the service medical 
records revealed December 1962 treatment for acute 
thrombophlebitis of the right leg and June 1963 treatment for 
swelling of the right leg tentatively diagnosed as venous 
insufficiency.  The rating decision also noted that July 1969 
VA examination reported the veteran's complaints of 
occasional tiredness of the legs, a summary of the service 
medical records showing an episode of phlebitis of the right 
leg that cleared with rest in 1962, current negative findings 
for varicose veins, swelling, or ulcerations and diagnosis of 
history of thrombophlebitis, right leg, improved.  The RO 
disallowed service connection for swelling of the right leg 
(thrombophlebitis) as not found on the last examination.  The 
RO notified the veteran of the disallowance and of his 
appellate rights in a letter of October 2, 1969.  The letter 
also informed the veteran he could resubmit his claim with 
evidence of current thrombophlebitis.  The veteran did not 
initiate an appeal from the disallowance during the year 
ending October 2, 1970.

A service medical record of November to December 1967 
hospitalization for hernia surgery noted that 
postoperatively, the veteran had no respiratory complications 
or fever.

In April 1970, the veteran filed an informal claim for 
service connection for emphysema, reporting the diagnosis was 
made at Bay Pines VA Medical Center (VAMC) in March 1970.  
The RO obtained the VAMC hospital summary, which revealed the 
veteran's report of onset of breathing problems in 1965 after 
exposure to smog in California and current complaints of 
marked pleuritic pain below the left scapula for the past two 
weeks with no prior medical attention.  Clinical examination 
was normal.  X-ray study on admission showed a slightly 
enlarged heart and increased hilar and lung markings, with 
the heart normal and the chest clear on repeat study.  The 
hospital course was asymptomatic, and the veteran's 
complaints were felt for reasons stated in the report to be 
hypochondriacal and without need for treatment, except to 
lose weight and quit smoking.  The diagnosis was early 
obstructive ventilatory defect.

Also in April 1970, the RO obtained a February 1970 VA 
outpatient progress note that showed the veteran was seen for 
complaints of swelling in the left [sic] calf with pain in 
the [illegible] of gastrocnemius.  The veteran reported two 
or three episodes in the past few months.  The right calf was 
17 1/4 inches in circumference and the left calf was 16 1/2 
inches in circumference.  There was no dorsalis pedis pulse 
in either leg.  The examiner prescribed medication without 
noting an impression or diagnosis.

The RO disallowed the veteran's April 1970 claim in July 
1970, finding early obstructive ventilatory defect, 
pneumonitis, and emphysema to be not service connected.  A 
letter of July 29, 1970, notified the veteran of the 
disallowance of service connection for pneumonitis and for 
emphysema and of his appellate rights.  The letter informed 
the veteran that pneumonitis was not found on his last 
examination, that emphysema was not shown by the evidence of 
record.  The letter advised the veteran to submit statements 
from doctors who examined or treated him during service or 
from lay persons able to personally testify that his claimed 
conditions were incurred or aggravated in service.

In March 1971, the RO performed a rating decision for 
insurance purposes.  A special VA chest examination of 
January 1971 noted the veteran's history of onset of 
respiratory symptoms in 1967 when he was treated for post-
operative pneumonia after hernia surgery.  He reported 
feeling winded with exercise ever since then.  He reported 
increased pulmonary symptoms in the past year.  Clinical 
examination was essentially asymptomatic, but McKeeson-
Vitalor tests were compatible with moderate pulmonary 
emphysema.  The examiner diagnosed moderate pulmonary 
emphysema.  The RO reviewed service medical records, which 
showed negative pulmonary findings on entrance and separation 
examinations and treatment for findings suggestive of acute 
pneumonitis in May 1955.  In consideration of the service 
records, the July 1969 VA examination, the March to April Bay 
Pines VAMC summary, and the January 1971 examination, the RO 
found early obstructive ventilatory defect with pulmonary 
emphysema to be not service connected.  The record does not 
reveal notice of this rating to the veteran.  Apparently, 
notice was to the insurance activity that requested the 
rating.

In May 1972, the appellant filed an informal claim for 
service connection for a cardiac condition as secondary to 
circulatory problems in service then-diagnosed as 
thrombophlebitis.  He submitted a May 1972 statement from F. 
Allen, M.D., who reported the veteran's April 1972 hospital 
admission for chest pain suspicious of cardiac disease 
presenting clinically as acute coronary thrombosis.  Blood 
chemistry and electrocardiogram (EKG) were normal until the 
fifth day of hospitalization, when EKG changes identified a 
new coronary thrombosis lying side by side with an old 
coronary thrombosis on the posterior wall of the heart, 
complicating the identification of the acute coronary.  Dr. 
Allen reported that the veteran was treated as an acute 
coronary.  Dr. Allen noted that the veteran reported a 
history of difficulty with his legs, which upon examination 
were grossly normal with the right leg an inch greater [in 
circumference?] than the left at the calf and the thigh.  The 
discharge diagnosis was acute coronary, healed.  Dr. Allen 
reported no diagnosis regarding the legs.

In June 1972, the RO reviewed Dr. Allen's statement and the 
statement of the veteran's representative associating the 
heart condition with the history of thrombophlebitis in 
service and the assertion that thrombophlebitis was service 
connected.  The RO found there was no reasonable possibility 
of a valid claim for service connection of the heart 
conditions and that ASHD was not service connected.  The RO 
notified the veteran by letter of June 13, 1972, that his 
ASHD was not incurred in or aggravated by his military 
service.

In October 1972, the veteran submitted a Naval Reserve 
document showing his placement on the Naval Reserve retired 
list effective August 1972 as not physically qualified for 
mobilization in part due to coronary thrombosis, acute, 
symptomatic.  He also submitted a duplicate of Dr. Allen's 
May 1972 statement.  The RO responded with a letter dated 
October 20, 1972, informing the veteran that Dr. Allen's 
statement was a duplicate and that he was informed by the 
June 1972 letter that ASHD was not incurred in or aggravated 
during his military service.

The veteran had a VA examination in April 1981, noted on the 
examination report as because he claimed "nuclear energy 
exposure."  Historically, the examiner noted treatment in 
1962 for thrombophlebitis of the legs, forced marching, and 
continued pain and swelling on use of the legs.  The veteran 
reported having two heart attacks, initially in 1967 and 
again in 1971.  The veteran reported that in 1967 he was 
found to be asthmatic with respiratory distress.  Upon 
completion of clinical examination, laboratory, pulmonary, 
and EKG tests, the diagnoses included were chronic 
obstructive pulmonary disease (COPD), atherosclerotic 
vascular disease, and borderline EGK.

The veteran filed a formal application for service connection 
or pension in December 1999.  He identified the disorder 
underlying the claim as heart attack in 1967 and 1972.  In a 
further December 1999 statement, he reported constant 
swelling of both legs, mostly recently, but ongoing since 
1962; severe breathing problem and history of pneumonia in 
1967; his belief that his first heart attack was in 1967, at 
which time he spent "a couple" of weeks on his couch to 
minimize the chest pain.

A December 23, 1999, letter from the RO to the veteran 
advised him that RO letters of October 2, 1969, July 29, 
1970, and October 20, 1979, had notified him of the 
disallowance of claims for heart, lung, and bilateral leg 
disorders, of the reasons for the disallowances, that he had 
been informed of the time limit to appeal, and that the prior 
decisions became final upon expiration of the time to appeal.  
The letter also informed him that he could reopen his claim 
with evidence not previously submitted that tended to support 
his claim.  The letter also informed the veteran of the type 
of evidence necessary to well ground a claim and about VA's 
duty to assist him to develop well-grounded claim.

Medical records from R. Hartman, M.D. of cardiology follow-up 
from September 1996 to September 1999 comprising reports of 
cardiac catheterization, abdominal aortogram with bilateral 
runoffs, Doppler study, clinical monitoring and medication 
management.  These records reveal his cardiac and 
cardiovascular status during the time reported.  The 
catheterization showed obstructive atherosclerotic coronary 
artery disease of multiple arteries.  The abdominal aortogram 
with bilateral runoffs was performed because of complaints of 
lower extremity claudication and significant lower extremity 
ischemia when walking.  The aortogram with runoffs showed 
significant stenoses of the infrarenal aorta at several 
levels.  There were partial or total occlusions of arterial 
vessels in both legs.  No venogram or other study of the 
venous system was mentioned.  An August 1999 review of 
systems and examination by a registered nurse practitioner 
(RNP) noted ASHD shown by the September 1996 catheterization 
and peripheral vascular disease shown by the September 1996 
arteriogram.  The veteran reported right calf claudication 
after walking 200 feet, and he gave a history of one episode 
of deep venous thrombosis (DVT) 25 years ago.  The same ARNP 
noted in September 1999 that the veteran was on 
anticoagulation therapy because of a history of old DVT and a 
thrombus noted in the 1996 aortogram and because of the 
history he reported of one episode of DVT without recurrence 
more than 20 years ago.

Medical office records of January 1998 to May 1999 from R. 
Duckworth, M.D., reveal the veteran's treatment and medical 
management for multiple diagnoses including peripheral 
vascular disease and coronary artery disease.  An April 1998 
office note included an impression of asthmatic bronchitis.  
A July 1998 office note included peripheral vascular disease 
among the examination impressions.  A March 1999 note listed 
impressions including chronic right leg swelling probably due 
to a post-phlebitic syndrome.

An October 2000 letter from Dr. Hartman to the veteran 
reported the current status of his heart, coronary artery 
disease and peripheral vascular disease as indicated by a 
two-day protocol of tests seen in light of the September 1996 
catheter study and the veteran's recent complaints.  Dr. 
Hartman reiterated past treatment choices and current 
options.

A March 8, 2001, letter from the RO to the veteran informed 
the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) and explained its application 
to his claims.  The letter addressed VA's duty to notify him 
about his claim, VA's duty to assist him to obtain evidence, 
and what the evidence must show to establish entitlement to 
the benefits he sought.  The letter also identified 
information or evidence still needed from the veteran, how he 
could help with his claim, and when and where to send 
information or evidence.

In a March 21, 2001, statement concerning the first heart 
attack "my doctor said that I had experienced," the veteran 
reported that while stationed at Point Mugu Naval Air Station 
in 1967, he was a postal clerk in charge of a crew of three 
men who were aware of his excruciating pain in the chest with 
pain running down the arms.  He asserted that these men would 
probably remember that when he came to work each morning for 
about a week, he had to lie on the couch because of the pain.  
He reported that he was not sure about the duration, because 
his memory is a bit hazy.  He stated that the symptoms he had 
in 1967 were the same as those he experienced in March and 
April 1972 when Dr. Allen told him there was clear evidence 
of a previous heart attack at least two years prior to April 
1972.

In September 2001 testimony before the undersigned, the 
veteran reported the several duties he had in the Navy, 
including painting a ship, serving in a ship boiler room for 
a short time, and for a short time on a fuel farm handling 
aviation and regular fuel.  He reported that his primary duty 
during most of his Navy career was as a postal clerk.  He 
denied having any medical conditions before his Navy service.  
He reported having treatment for thrombophlebitis in the 
Navy.  He stated that marching and duty that included 12-hour 
shifts driving a truck made his leg worse.  He reported going 
on sick call in 1962 and having 28 days of hospitalization 
with treatment comprising bed rest and Ace bandages.  He 
stated that subsequently a doctor put him on diuretic 
medication.  He stated that he did not mention his leg 
problem at his separation examination and that it should have 
been a matter of record; he stated he had had problems with 
his legs since 1962.  He stated that Dr. Duckworth had 
treated him for the past five or six years.  He testified 
that he had breathing treatment coincident with his hernia 
surgery in 1967, because he had been on the verge of 
pneumonia after surgery and he had had breathing problems 
ever since.  He testified that he had used a Ventolin 
"thing."  He also stated that he breathed fuel vapors in 
service and that he smoked from the age of 19 until about 
1980.  He reported he did not presently see a lung doctor, 
but that Dr. Duckworth treated his problems.  He stated he 
was treated for breathing problems in service only once.  He 
reported current treatment also by Dr. Hartman, a 
cardiologist.  He stated that he briefly saw several other 
doctors after service before he saw Dr. Allen.  He stated 
that Dr. Allen was probably dead.

Regarding his heart, he reported an episode of severe pain 
down both arms and chest pain.  He said that the symptoms 
coincident with his heart attack in 1972 felt the same as the 
symptoms he felt in service in 1967, but he did not go to a 
doctor when he had the symptoms in 1967.  He stated that the 
EKG in 1972 had shown a previous heart attack, and that Dr. 
Allen had told him it must have been at least two years 
before the current attack.  He reported Dr. Hartman's current 
cardiovascular findings and that he had never told Dr. 
Hartman about his service medical history.  He reported that 
he was hospitalized a Bay Pines VAMC in the early seventies, 
but he did not recall why.

The undersigned and the veteran's representative questioned 
the veteran regarding medical treatment from the time of 
separation to the present and discussed the potential and 
desirability of obtaining medical records from Dr. Allen and 
any other source informative about the veteran's medical 
conditions in and since service.  The undersigned also 
advised the veteran to obtain medical opinions as well as 
medical records.

The undersigned held the hearing record open for 90 days for 
the veteran to submit evidence as discussed at the hearing.  
In November 2001, the veteran submitted an undated report 
from Dr. Hartman and a waiver of his right for initial review 
by the RO of the additional evidence.  Dr. Hartman noted that 
the veteran provided him a large envelope of VA medical 
records for his review.  Dr. Hartman reported the veteran's 
current cardiac and peripheral vascular status without 
comment about their etiology or time of onset, and he noted 
the veteran's need for pulmonology work-up and to be followed 
by a pulmonologist, also without comment on the etiology or 
time of onset of any pulmonary or respiratory disorder.



II.  Analysis

A.  Procedural

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001), prescribed VA's duties to notify claimants 
for VA benefits of forms and information necessary to submit 
to complete and support the claim, to provide necessary 
forms, and to assist the claimant in the development of 
evidence.  VA has promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

VA informed the veteran of the evidence necessary to support 
his claims in letters of December 1999 and of March 2001.  
The former letter predated the VCAA and characterized as the 
elements of a well-grounded claim the necessity to submit 
evidence of current existence of a claimed disability, of 
incurrence or aggravation of a claimed condition in service, 
and of medical evidence of a link between the current and in-
service conditions.  See 38 U.S.C.A. § 5107(a) (West 1991) 
(statute therein amended by VCAA).  The latter informed the 
veteran in terms of the VCAA of the type of evidence 
necessary to substantiate his claim, of the specific evidence 
obtained or requested by VA up to the date of the letter, and 
of the information necessary for him to provide to enable VA 
to obtain any additional evidence he identified as pertinent 
to his claim.  See 38 U.S.C.A. §§  5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Whereas the March 2001 
letter indicated to the veteran that VA would assist him to 
obtain evidence to substantiate his claim upon his production 
of information sufficient to enable VA assistance or, 
alternatively, that he could submit evidence directly, the 
letter satisfied the requirements of the VCAA.  Moreover, the 
undersigned and his representative specifically informed the 
veteran at his hearing of evidence that would substantiate 
his claim, and he agreed to undertake to produce that 
evidence.  This interaction discharged VA's duty to 
distinguish information or evidence the veteran must submit 
from information and evidence VA would seek to obtain.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran did not produce any authorization 
for the release of information or other information to enable 
VA to assist him by obtaining evidence directly from its 
custodian.  See 38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The VCAA prescribes conditions precedent to VA's obligation 
to afford a claimant a VA examination or medical opinion in a 
claim for disability compensation.  The information and 
evidence of record does not require VA to afford the veteran 
an examination or obtain a medical opinion regarding his left 
leg claim.  Specifically, as is discussed more fully below, 
the veteran has not produced competent evidence that a 
current left leg disability may be associated with the 
claimant's active naval service.  See 38 U.S.C.A. 
§ 5103A(d)(2)(B) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

Regarding the previously disallowed claim, nothing in the 
VCAA requires the Secretary to reopen a claim that has been 
disallowed except when new and material evidence has been 
presented.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  The 
effective date provisions of the regulations promulgated on 
August 29, 2001, prescribe that the regulations governing 
VA's duty to assist claimants to obtain evidence, including 
performing VA examinations, do not apply to claims to reopen 
previously disallowed claims that were filed before August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001)).

The RO letter of December 1999, the August 2000 statement of 
the case, and the discussion at the September 2001 hearing 
satisfied the requirement to inform the veteran of the 
evidence necessary to submit to substantiate his claim and 
which evidence he must submit.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  The December 1999 
letter and the August 2000 statement of the case address 
generally the type of evidence necessary to reopen any of the 
claims at issue.  The September 2001 hearing discussion 
addressed specific evidence.  Whereas VA does not have a duty 
to obtain for the veteran evidence to reopen his claims, VA's 
duty under the VCAA in this case is discharged as regards the 
claims subject to prior, final disallowance.

The procedural posture and history of the left leg claim is 
such that the Board must consider whether the claimant will 
be improperly prejudiced by a decision on the merits of the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  In 
the instant case, the RO did not reach the merits, because it 
failed to distinguish the claim for the left leg as discrete 
from the claim for the right leg, and it found the claim for 
the legs not well grounded.  The VCAA, once VA's duties under 
it are discharged as they have been here, requires the Board 
to reach the merits of the claim for service connection for 
thrombophlebitis (swelling) of the left leg de novo, absent 
prejudice the veteran to do so.  Bernard, 4 Vet. App. at 389.

The RO informed the veteran that a claim for bilateral 
swollen legs was previously disallowed, then it adjudicated 
the claim de novo, finding a claim for service connection for 
thrombophlebitis (swollen legs) was not well grounded.  The 
SOC informed the veteran of the laws and regulations 
pertinent to reopening a previously disallowed claim and to 
establishing the merits of a claim.  Any prejudice that could 
hypothetically arise from erroneously notifying the veteran 
that his claim was in the posture of one previously 
disallowed and then adjudicating it as not well grounded does 
not actually arise in this case.  The veteran was informed of 
all the elements of the proof of his case on its merits and 
of the full extent of assistance VA could and would afford 
him to substantiate his claim if he provided the information 
necessary for VA to assist him, as discussed above.  
Ultimately, after the SOC informed him of the laws and 
regulations governing a determination of the merits of his 
claim, he argued the merits of his claim in the submission of 
evidence and in hearing testimony.  Thus, he has been 
afforded all due process and there is no unfair surprise in 
the Board reaching the merits of the claim of entitlement to 
service connection for thrombophlebitis of the left leg.  See 
VAOPGCPREC 16-92.

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish his claims, has been provided ample 
opportunity to present evidence meeting those requirements, 
and has had the assistance of the RO and the Board to develop 
every possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Furthermore, the Board's consideration of the 
regulations in the first instance is not prejudicial to the 
veteran, as the regulations merely reflect the requirements 
of the VCAA and do not provide additional substantive rights.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has discharged its duty under the VCAA 
and the Board may reach the merits of this appeal. 

B.  Substantive

1.  Thrombophlebitis of the Left Leg

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The veteran has presented evidence of peripheral vascular 
disease, with the diagnosis first confirmed in September 1996 
based on aortogram.  The diagnosis was related to 
atherosclerotic disease.  There is no diagnosis of venous 
disease of the left leg.

Thrombophlebitis of the left leg was not noted on entry into 
service.  The June 1963 notation of chronic venous 
insufficiency is not clear and unmistakable evidence that 
such a condition preexisted service.  It is therefore 
presumed that the veteran's left leg was sound on entrance 
into the Navy.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).

The service medical record reveals no complaint, treatment, 
or diagnosis of thrombophlebitis or swelling of the left leg.  
The notation of chronic venous insufficiency is not credible 
evidence of any chronic condition, because it was not 
repeated, and no chronic venous insufficiency is shown 
presently.  Consequently, the veteran's claim cannot be 
granted as for a current manifestation of a chronic condition 
shown as such in service.  38 C.F.R. § 3.303(b) (2001).

Service connection can be established with evidence of 
continuity of symptomatology with a condition noted in 
service.  Id.  The evidence does not show continuity of 
symptomatology with a condition noted in service.  First, no 
left leg condition was noted in service.  The veteran's later 
assertion that he had symptoms of both legs in service is not 
credible in light of the unambiguous claim in April 1969 
specifically for the right leg.  The Board finds it 
incredible that the veteran would now be sure that he had 
bilateral symptoms in service but not claim such in a formal 
claim 16 months after service or describe more than tiredness 
to the July 1969 VA examiner.  The report of his legs being 
tired in service is not the notation of a condition within 
the meaning of the regulation.

Second, there is no continuity of left leg symptomatology.  
The July 1969 VA examination was negative, establishing 
discontinuity in the symptomatology of any left leg disease.  
The February 1970 VA outpatient notation of complaint of the 
left leg and the finding of no pedal pulse does not establish 
thrombophlebitis of the left leg.  In light of Dr. Allen's 
negative findings for the legs in May 1972 and the presence 
of peripheral pulses on VA examination in April 1981, the 
absence of the pedal pulse in February 1970 does not amount 
to evidence of continuity of symptomatology.  The evidence is 
against granting service connection for thrombophlebitis of 
the left leg based on continuity of symptomatology with a 
condition noted in service.  Id.

The foregoing notwithstanding, the veteran may establish 
entitlement to service connection for a disease first 
diagnosed after discharge if all of the evidence, including 
that pertinent to service, shows that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Whether 
there is any relationship between the currently diagnosed 
bilateral peripheral vascular disease involving the arterial 
vasculature and any event or pathology in service is a 
strictly medical question.  Lay opinion is not competent to 
evidence such a connection.  Espiritu v. Derwinski, 2 Vet 
App. 492 (1992).  The veteran has not produced any medical 
opinion associating his current peripheral vascular disease 
of the left leg with his naval service.  Consequently, the 
evidence, including that pertinent to service, does not 
permit service connection for thrombophlebitis of the left 
leg, swollen left leg, or any other peripheral vascular 
disease of the left leg.  38 C.F.R. § 3.303(d) (2001).

Finally, the veteran has not produced a diagnosis of 
thromboangiitis obliterans, the sole peripheral vascular 
disease subject to a presumption of service connection if 
shown to have been 10 percent disabling within one year of 
separation from service.  See 38 U.S.C.A. § 1101(3), 1111, 
1112(c), 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309(a) (2001).  Thus, there is not presumptive basis for 
service connection for such condition of the left leg.

In sum, the preponderance of the evidence is against finding 
that the veteran has thrombophlebitis of the left leg or any 
other peripheral vascular disability of the left leg as a 
result of injury sustained or disease contracted during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).

2.  Whether to Reopen Previously Disallowed Claims

When the RO denied the appellant's claims for service 
connection for thrombophlebitis of the right leg in April 
1969, for pulmonary emphysema in April 1970, and for ASHD in 
June 1972, and the appellant did not appeal any disallowance 
within one year of the date of the letter notifying him of 
that decision, each decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.160(d) (2001); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).

To reopen any of those claims, new and material evidence must 
be presented or secured as to each claim.  38 U.S.C.A. § 5108 
(West 1991).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the Hodge decision was made.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen having been received in December 
1999, the following regulation defines new and material 
evidence.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  For the purpose of determining whether evidence 
is new and material, its credibility is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

a.  Thrombophlebitis of the Right Leg

The evidence subsequent to September 1969 reveals repeated 
findings of a larger diameter of the right leg than the left 
at the calf and sometimes at the thigh.  The veteran's 
statements to doctors given in August 1999 for the purpose of 
treating ASHD and peripheral vascular disease included 
testimony that he had only one episode of an acute right leg 
vascular event.  The veteran is not a medical expert, 
therefore, it is insignificant that he later identified the 
event as DVT rather than thrombophlebitis.  Most 
significantly, presuming his history of the single event to 
be credible, Dr. Duckworth identified the swelling of the 
right leg as probably a post-phlebitic syndrome.  The 
findings of greater diameter of the right leg than the left 
and Dr. Duckworth's impression of post-phlebitic syndrome are 
new evidence.  38 C.F.R. § 3.156(a) (2001).

VA recognizes post-phlebitic syndrome of any etiology as a 
disability.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2001).  Service-connected disability compensation is 
authorized for disability resulting from disease incurred in 
service, as distinguished from the disease itself.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).

The veteran has produced evidence that bears directly on the 
question whether he has a disability that results from a 
disease incurred in service.  The evidence of symptoms or 
manifestations after service that have been attributed to a 
cause only shown to have occurred in service is so 
significant that it must be considered to decide the 
veteran's claim fairly.

The veteran has submitted new and material evidence in 
support of his claim for service connection for 
thrombophlebitis (claimed as swollen right leg).  38 C.F.R. 
§ 3.156(a) (2001).  Consequently, the Secretary must reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991).

For reasons explained in the remand, infra, the Board will 
not now reach the merits of the claim.

b.  Obstructive Ventilatory Defect with Pulmonary Emphysema

Review of the adjudicatory history of this claim reveals that 
the veteran's claim for service connection for breathing 
problems encompasses the several diagnoses appearing in the 
record, i.e., pneumonitis, obstructive ventilatory defect, 
and pulmonary emphysema.  There is a single disability at 
issue, however denominated, and the Board considers the claim 
accordingly.  See Ashford v. Brown, 10 Vet. App. 120 (1997) 
(changes in nomenclature used in multiple claims for 
disability compensation and adjudication of those claims does 
not alter the identity of the underlying disability).

The veteran has submitted new medical evidence since July 
1970 that shows diagnoses of pulmonary emphysema in March 
1971, COPD in April 1981, and an episode of asthmatic 
bronchitis in April 1998.  None of the medical evidence 
relates any pulmonary or respiratory condition to service or 
is in any way informative about whether the veteran's 
breathing problems began in or were due to any event or 
condition in service.  Thus, the medical evidence is not new 
and material, and it cannot serve as a basis to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

The other evidence upon which the veteran seeks to reopen his 
claim consists entirely of his testimony.  The veteran has 
made several statements since July 1970 to the effect that he 
had breathing problems beginning in and ever since service.  
Although the assertion of onset in and persistence since 
service was inherent in his April 1970 assertion that 
emphysema, diagnosed at Bay Pines VAMC in March 1970, did not 
"develop over night," the specific allegations of treatment 
for pneumonia in service after his hernia surgery and 
continuity of symptoms ever since that time are different 
than the previous statement.  However, the statements 
regarding pneumonia made in January 1971 to the VA examiner 
and again in September 2001 hearing testimony are patently 
contrary to the official service medical record that was 
before the RO in July 1971.

The general presumption of credibility of testimony for the 
purpose of determining whether it is new and material, 
Justus, 3 Vet. App. 510, is not afforded inherently 
incredible testimony.  Samuels v. West, 11 Vet. App. 433, 435 
(1998).  Mr. Samuels reported his experiences in Vietnam.  
The official record showed he was not in Vietnam.  His 
testimony was held inherently incredible.  Likewise, the 
veteran's assertion that his breathing problems began with 
pneumonia, or "the verge of pneumonia" (as he testified at 
hearing) for which he was treated at the time of his hernia 
surgery is patently contradicted by the official record that 
he had no breathing problems after surgery.  Consequently, 
the Board does not afford the veteran's testimony the general 
presumption of credibility articulated in Justus.  The 
testimony is incredible, and therefore not material to the 
question whether any currently existing pulmonary or 
respiratory disease was incurred or aggravated in service.  
Furthermore, the variation in allegation as reported to the 
April 1981 VA examiner, i.e., that the alleged treatment in 
1967 was for asthma rather than for pneumonia, does not 
salvage the veteran's testimony from inherent incredibility.

In short, new and material evidence has not been presented or 
secured to reopen a claim for service connection for 
breathing problems, whether styled as obstructive ventilatory 
defect with pulmonary emphysema or otherwise.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

c.  ASHD

The veteran has submitted medical evidence since June 1972 
that confirms his current, complex, cardiovascular status, 
which includes ASHD.  With the exception of a duplicate of 
Dr. Allen's May 1972 statement, all of it is new.  None of it 
bears directly or substantially on the question whether the 
veteran had ASHD in service or within the presumptive year 
following separation.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  The mere confirmation of a diagnosis that was known 
and found by the prior, final adjudication not to have been 
incurred in service cannot "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability . . . ."  Hodge, 155 F.3d at 
1363.

The remaining evidence new to the record since June 1972 is 
the veteran's testimony.  In April 1981, the veteran first 
reported that he had his first of two heat attacks in 1967.  
The veteran's report is not transformed into competent 
medical evidence because the transcriber of the appellant's 
history happens to be a physician.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The veteran revealed subsequently, 
including at his hearing, that it is his medical opinion that 
he had deduced from Dr. Allen's report of the May 1972 
finding of an old cardiac thrombosis and his recollection of 
a two-week period of severe chest pain in 1967 similar to 
pain coincident with the May 1972 coronary thrombosis that he 
must have had a heart attack in 1967.  The veteran is not 
competent to infer medical diagnoses from his recollection of 
symptoms, because he lacks the medical expertise necessary to 
make medical diagnoses.  Espiritu, 2 Vet. App. 492.

Likewise, the veteran's testimony about his recollection that 
Dr. Allen told him that the old coronary thrombosis 
identified in May 1972 was at least two years old is not 
medical evidence, because a lay person is generally not 
deemed a reliable reporter of medical facts.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Moreover, even assuming Dr. 
Allen said exactly that the veteran had a first heart attack 
at least two years before his 1972 coronary thrombosis, the 
statement is not evidence of a heart attack in service and it 
is even more attenuated as evidence that an underlying cause 
such as ASHD existed in service or during the presumptive 
year following service, which ended in January 1969.  Thus, 
even presuming the truth of the veteran's report of Dr. 
Allen's statement, the statement itself does not bear 
directly or substantially on the question whether the veteran 
incurred ASHD in service, consequently, the veteran's report 
of the statement cannot be new and material evidence.

The veteran's report of cardiac symptoms or events in service 
does not bear substantially, or even directly, on the 
question whether ASHD or any other cardiovascular disease was 
incurred in service or shown to be disabling to the requisite 
degree during the requisite time after service to invoke a 
statutory presumption.  The sum and substance of his other 
statements and testimony are to the effect of bolstering his 
assessment of the time of a pre-May 1972 coronary thrombosis, 
and to infer from that the existence in service of ASHD.  For 
the reasons stated above, the veteran cannot proffer his 
medical opinion as new and material evidence.  Espiritu, 2 
Vet. App. 492.

In short, new and material evidence to reopen a claim for 
service connection for ASHD has not been presented or 
secured, and the claim cannot be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).



ORDER

Service connection for thrombophlebitis of the left leg 
(claimed as swollen left leg) is denied.  Whereas new and 
material evidence has been presented to reopen a claim for 
service connection for thrombophlebitis or residuals of 
thrombophlebitis of the right leg (claimed as swollen right 
leg), the claim is reopened, and to that extent the appeal is 
granted.  New and material evidence not having been presented 
or secured to reopen claims of entitlement to service 
connection for obstructive ventilatory defect with emphysema 
(claimed as breathing problem) or of entitlement to service 
connection for ASHD, those appeals are denied.


REMAND

The evidence pertaining to the reopened claim for service 
connection for thrombophlebitis, to include residuals of 
thrombophlebitis, satisfy the VCAA criteria triggering VA's 
duty to afford the veteran VA examination or medical opinion.  
The evidence of record is sufficient to show a current 
medical disability or persistent or recurrent symptoms of 
disability, an event or disease in service, and that the 
claimed disability or symptoms might be related to the event 
or disease in service, but there is insufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).

Finally, whereas the claim at issue in this remand is 
reopened, the full gamut of VA's duties under the VCAA now 
applies notwithstanding the constraints on those duties 
applicable to the claim while in the posture of seeking 
reopening.  Although the record before the Board at the time 
of this writing does not give notice of existing evidence 
that VA must inform the veteran to submit or other 
outstanding duty of VA under the VCAA, the RO must be alert 
to any development in the case during remand that triggers a 
duty that did not exist when the claim was in its former 
posture.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA vascular 
examination of the right leg to confirm 
or rule out current thrombophlebitis or 
post-phlebitic syndrome and for the 
examiner to review the veteran's claims 
file and, based on current examination 
and review of the file, report an opinion 
whether any current post-phlebitic 
syndrome or other current vascular 
disorder of the right leg began in or is 
related to the episode of 
thrombophlebitis in 1962 documented in 
the veteran's service medical records.  
Provide the examiner with the claims 
file.  Associate any information obtained 
with the claims file

2.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  Readjudicate the claim for service 
connection for thrombophlebitis including 
post-phlebitic syndrome, and determine 
whether the appellant's claim may now be 
allowed.  If it may not, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and allow an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

